MEMORANDUM **
The district court’s conclusion that Bahia, which owned the vessel on which William E. Graham was injured, did not owe Graham a duty of care under the Long-shore and Harbor Workers’ Compensation Act was not erroneous.
Because Graham was an employee of BH, rather than of Bahia; because BH had control over Graham’s work; and because Graham was “injured by a defective condition he was hired to correct;” the district court properly found that Bahia was not hable for Graham’s injury. See Peters v. Titan Navigation Co., 857 F.2d 1342, 1344 (9th Cir.1988); see also Scindia Steam Navigation Co., Ltd. v. De Los Santos, 451 U.S. 156, 166-69, 175-76, 101 S.Ct. 1614, 68 L.Ed.2d 1 (1981) (describing the duties owed by a vessel owner).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.